Citation Nr: 1101277	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected depression prior to March 20, 2007, evaluated 
30 percent disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected depression from March 20, 2007, evaluated 70 
percent disabling.

3.  Entitlement to an effective date earlier than March 20, 2007 
for an award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2006, the Board remanded the Veteran's claim to the VA 
Appeals Management Center (AMC) for additional evidentiary 
development.  In October 2007, the AMC issued a rating decision 
that increased the Veteran's service-connected depression rating 
to 50 percent disabling and granted TDIU effective March 20, 
2007.  The Veteran indicated continued dissatisfaction with the 
assigned disability rating for his service-connected depression 
as well as to the effective date established for TDIU.

In May 2009, the Board granted the Veteran an increased 
disability rating for his service-connected depression, assigning 
a 70 percent disability rating effective March 20, 2007, and 
denied the Veteran entitlement to an increased rating prior to 
that date.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the Court).  
In a Joint Motion for Remand dated April 28, 2010, the Court 
vacated the Board's decision and remanded the case.  In essence, 
the Court's decision stated that the Board's discussion of its 
reasons and bases in denying the Veteran an increased rating 
prior to March 20, 2007 and assigning a 70 percent rating 
thereafter was inadequate.

In April 2006, the Veteran presented sworn testimony during a 
Travel Board hearing which was chaired by a Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  Further, in a June 2010 letter, the 
Veteran and his former representative were provided notice by the 
Board that the Veterans Law Judge who conducted the April 2006 
hearing was no longer employed by the Board, and if the Veteran 
requested another hearing before the undersigned Veterans Law 
Judge, he was to respond within 30 days from the date of the 
letter.  A review of the record reveals that neither the Veteran 
nor his former representative responded to the June 2010 letter.  
Moreover, the Veteran's current attorney has not requested a new 
hearing before a Veterans Law Judge.  As neither the Veteran nor 
his attorney have requested that a hearing before another Member 
of the Board be scheduled, the Board will proceed with review of 
the case.  See 38 C.F.R. § 20.707.  

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of local consideration.  
This waiver is contained in the Veteran's claims folder.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2010).  

With respect to the Veteran's TDIU claim, the Board notes that in 
his substantive appeal dated in July 2009, he requested a hearing 
before a Veterans Law Judge.  As will be discussed in greater 
detail below, the Board is granting the Veteran's TDIU claim 
based on the competent and probative evidence currently of 
record.  Accordingly, the Board finds that the Veteran is not 
prejudiced in adjudication of his claim herein.   


FINDINGS OF FACT

1.  The Veteran's depression prior to March 20, 2007 is 
manifested by impaired affect, circumstantial speech, difficulty 
in understanding complex commands, impaired judgment, impairment 
of memory, disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships; total 
occupational and social impairment is not shown.

2.  The evidence does not show that the Veteran's service-
connected depression prior to March 20, 2007 is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The Veteran's depression from March 20, 2007 is manifested by 
total occupational and social impairment, including gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, persistent danger of hurting self or 
others, and grossly inappropriate behavior.

4.  The Veteran's service-connected disabilities prior to March 
20, 2007 are the following: depression, rated as 50 percent 
disabling and residuals of back injury, rated as 40 percent 
disabling.  A combined disability rating of 70 percent is in 
effect.

5.  The competent medical evidence of record supports a finding 
that the Veteran's service-connected disabilities rendered him 
unable to secure or follow a substantially gainful occupation 
prior to March 20, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
depression prior to March 20, 2007 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2010).

2.  Application of extraschedular provisions is not warranted in 
this case prior to March 20, 2007.  38 C.F.R. § 3.321(b) (2010).

3.  The criteria for a 100 percent disability rating for 
depression from March 20, 2007 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).


4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
are met prior to March 20, 2007.  38 U.S.C.A.       § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected depression and TDIU prior to March 20, 
2007.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's depression claim 
involves a Joint Motion for Remand by the Court.  The Board 
wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision." The Board's 
analysis has been undertaken with that obligation in mind.

The April 2010 Court decision found that, in denying the Veteran 
entitlement to an increased disability rating for depression 
prior to March 20, 2007, the Board failed to provide adequate 
reasons or bases addressing whether the Veteran's depression 
symptoms entitled him to a rating in excess of 30 percent.  The 
Court further stated that the Board did not consider the relevant 
evidence of record in light of all the applicable areas of 
impairment in Diagnostic Code 9411, citing Bowling v. Principi, 
15 Vet. App. 1, 11-12 (2001).  In particular, the Court stated 
that the Board should consider the medical evidence and determine 
whether the Veteran suffered from short term memory loss and 
gross impairment of thought processes.  Moreover, with respect to 
the Veteran's depression from March 20, 2007, the Court 
instructed the Board to consider the relevant evidence from this 
period and determine whether the Veteran demonstrates gross 
impairment in his thought processes, and is a persistent danger 
of hurting himself or others, and accordingly decide whether an 
increased rating is warranted, and provide adequate reasons or 
bases for its findings.  

The Board is confident that if any additional problems existed, 
the Court would have brought them to the Board's attention.  See 
Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the 
"Court will (not) review BVA decisions in a piecemeal 
fashion").

Stegall concerns

In July 2006, the Board remanded the case to the AMC in order to 
obtain a medical opinion by a psychologist and a physician that 
identified, to the extent practicable, the psychiatric 
symptomatology that is due to the Veteran's service-connected 
depression as opposed to other, non service-connected, 
psychiatric disabilities.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC scheduled the Veteran for an 
examination with a psychologist in March 2007.  In her report, 
the VA examiner indicated that she was unable to separate the 
symptomatology attributable to the Veteran's depression from the 
symptomatology emanating from his non service-connected 
psychiatric disabilities.  As discussed in the Mittleider section 
below, the Board will attribute all of the Veteran's psychiatric 
symptomatology to his service-connected depression.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision 
where, medical evidence did not differente between symptomatology 
attributed to a nonservice-connected disability and a service-
connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) 
(VA responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the claimant's favor, clearly dictate that 
such signs and symptoms be attributed to the service-connected 
condition).  The Veteran's claim was readjudicated by the AMC in 
October 2007.

There has therefore been compliance with the board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes a duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in June 2003, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2006.  
Although the March 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the depression claim, the Board finds that the Veteran has not 
been prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center (AMC) readjudicated the Veteran's 
claims in October 2006 and October 2007 supplemental statements 
of the case (SSOC's).  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim); Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Board finds reasonable efforts have been made 
to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in March 2004 and March 
2007.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his claims folder, 
reviewed his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's depression under the appropriate diagnostic criteria.  
The Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been 
accorded the opportunity to present evidence and argument in 
support of his claims.  He has retained the services of a 
representative.  He was afforded a personal hearing in April 
2006.  Accordingly, the Board will proceed to a decision.

Higher evaluation for Depression

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings").

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder) 
(2010).  Diagnostic Code 9434 is deemed by the Board to be the 
most appropriate because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (major depressive 
disorder).  In any event, with the exception of eating disorders, 
all mental disorders including major depressive disorder are 
rated under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  Moreover, the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9434.

Major depressive disorder is to be rated under the general rating 
formula for mental disorders under 38 C.F.R. § 4.130.  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the rating 
of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing in school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communications or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without  
clear expectation of death; frequently violent; manic  
excitement) or occasionally fails to maintain minimal personal 
hygiene (e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (2010) 
(incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes). 

The Board is initially presented with a record on appeal which 
demonstrates that, in addition to his service-connected 
depression, the Veteran's psychiatric symptomatology includes 
bipolar disorder, a personality disorder and cannabis dependence.  
These disorders are not service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  The medical evidence of record does 
not draw any distinction regarding the Veteran's mental health 
symptomatology.  As alluded to above, attempts to separate the 
Veteran's psychiatric symptomatology have been unfruitful.  The 
Board will therefore assume that all of the Veteran's psychiatric 
symptomatology is attributable to his service-connected 
depression.

Prior to March 20, 2007

The Veteran's service-connected depression prior to March 20, 
2007 is currently rated 30 percent disabling.  For the reasons 
expressed immediately below, the Board finds that the Veteran's 
depression symptoms warrant the assignment of a 50 percent rating 
under Diagnostic Code 9434.

As indicated above, a 50 percent disability rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work 
and social relationships.

The Veteran was afforded a psychological evaluation in connection 
with his Social Security benefits in January 2002.  He reported 
that he was single, and lived with his girlfriend and four-year 
old child.  He stated that he raises the child while his 
girlfriend works.  The Veteran denied any significant distress in 
the relationship.  
Upon examination, the psychological examiner noted that the 
Veteran was casually dressed and was cordial, polite, and 
attentive throughout the session, although he was irritable at 
times.  Moreover, the Veteran's speech was of a pressured rate, 
and at times he spoke rapidly and continually which was difficult 
to interrupt.  The examiner specifically described the Veteran's 
speech as "somewhat circumstantial," and noted that the Veteran 
was "loose" in his association, although there was no evidence 
of psychotic processes such as being aware of internal stimuli at 
the time of the evaluation.  The Veteran also did not present any 
signs or symptoms of auditory or visual perceptual distortions, 
and denied current delusions.  However, he stated that he 
predicted the September 11th attacks and that former president 
George W. Bush would be assassinated, as well as his involvement 
in the CIA.  He therefore indicated that he was able to read 
people's thoughts or predict the future.  Notably, the examiner 
reported that the Veteran's affect was mildly inappropriate, and 
at times overly excited.  Further, the Veteran denied suicidal 
ideation, although the examiner stated that suicidal ideation was 
"suspicious."  Additionally, learning tests indicated 
essentially normal results; however, the Veteran stated that he 
tends to become overwhelmed when a task is complicated, and gives 
up easily.  

The Veteran was afforded a VA psychological examination in March 
2004.  Upon examination, the VA examiner noted that the Veteran 
was "extremely guarded" and vague in many of his answers.  
Although the Veteran stated that his hygiene was "not good," he 
denied auditory or visual hallucinations, and was able to take 
care of himself.  He also indicated that he sometimes has 
feelings of inadequacy, worthlessness, and hopelessness.  He 
stated that he enjoyed playing the piano, and spent most of his 
time around the house.  Moreover, he denied any panic disorder as 
well as suicidal ideation.  The Veteran also stated that he is 
close with his daughter, brother, and mother.  Although he had no 
friends and was not friendly with neighbors, he belonged to a 
chess club which met at his house once a week.  Concentration 
testing indicated essentially normal results and abstract 
thinking was intact, but the Veteran was unable to recall six 
digits backwards.

VA mental status evaluations dated from March 2003 through August 
2006 documented the Veteran's treatment for his psychiatric 
disabilities.  Notably, a March 2003 evaluation documented the 
Veteran's "tired" mood, he stated that he was irritable in a 
July 2003 evaluation, and he desired improved self esteem at a 
September 2003 evaluation.  Further, a January 2004 evaluation 
indicated that he was distractible, and appeared "somewhat 
labile."  At that time, his girlfriend documented his 
irritability, and decreased contact with his brother and other 
socializing activities as well as his increased time spent on the 
computer.  Pertinently, the Veteran reported in a September 2004 
evaluation that his girlfriend was "getting on (his) case" and 
that he hit her twice which left a black and blue mark over her 
left eye.  Moreover, his speech was described as "faster than 
usual" in a March 2005 evaluation, "rapid" during a September 
2005 evaluation, and circumstantial during a February 2007 
evaluation.  He also complained of impaired memory during 
September 2004 as well as August and November 2005 evaluations, 
and his girlfriend noted the Veteran's forgetfulness in January 
2004.  An August 2005 evaluation also documented the Veteran's 
impaired judgment.  Moreover, he described his mood as 
"miserable" and "terrible" during February and March 2006 
evaluations.  

The Board also notes an April 2005 VA hospitalization record 
which documented treatment for the Veteran's psychiatric 
disability.  Notably, the Veteran showed "several signs of 
psychomotor agitation, raising his voice, shouting, grabbing 
paper cups and throwing them to the waste basket, standing up, 
pacing, swinging his arms and making fists in a threatening 
manner" to the treating psychiatrist.  He was also very 
disorganized, showed a flight of ideas, and described how the 
CIA, military, and "underworld" have attempted to "screw" him.  
He also desired to go to war, and made threatening gestures 
throughout the interview, including kicking the air, nearly 
making contact with the VA physician.  Although he denied 
suicidal and homicidal ideation, he punched a window and 
threatened the staff.  

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example panic attacks or impaired abstract thinking, 
the Board finds that the impact of the Veteran's depression on 
his social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 percent 
rating prior to March 20, 2007.  See 38 C.F.R. § 4.7 (2010).  
Criteria for the assignment of a 50 percent rating, which have 
arguably been met or approximated include impaired affect, 
circumstantial speech, difficulty in understanding complex 
commands, impaired judgment, impairment of memory, disturbances 
of motivation and mood, and difficulty in establishing effective 
work and social relationships.

The Board also observes that the Veteran has been assigned GAF 
scores between 45 and 60, which indicate serious to moderate 
impairment with a GAF of 55 at the March 2004 VA examination.  
Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 50 percent 
is approximated prior to March 20, 2007.  See 38 C.F.R. § 4.7 
(2010).

The Board also considered the assignment of a rating in excess of 
50 percent prior to March 20, 2007.  See A.B. v. Brown, 6 Vet. 
App. 35, 38 (1993) (when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending appeal 
as to that issue is not abrogated).  For the reasons expressed 
immediately below, the Board has determined that the evidence 
does not support a conclusion that the Veteran has symptoms of 
occupational and social impairment, which would warrant the 
assignment of a 70 or 100 percent disability rating during this 
period.

With respect to the criteria for the assignment of a 70 percent 
disability rating, the competent and probative evidence indicates 
that Veteran has expressed suicidal ideation.  A March 2003 VA 
treatment record documented the Veteran as stating, "I don't 
want to live like this anymore."

The evidence of record does not indicate that prior to March 20, 
2007 the Veteran possessed any obsessional rituals that interfere 
with routine activities.  Nor is there any evidence that 
indicates that the Veteran's speech was intermittently illogical, 
obscure or irrelevant; or that he was spatially disoriented; or 
that he had difficulty adapting to stressful circumstances.

With respect to impaired impulse control, the Board reiterates 
the September 2004 VA treatment record which documented that the 
Veteran reportedly "lost it" and hit his spouse.  Accordingly, 
impaired impulse control with periods of violence has been 
demonstrated.

While the Veteran was described as "unkempt" in December 2002, 
the medical evidence indicates that this was an isolated event as 
multiple VA outpatient treatment records describe the Veteran as 
well groomed.  See VA treatment records dated in August 2003, 
September 2003, October 2003, November 2003, January 2004 and 
February 2005.  Furthermore, while the Veteran described his 
hygiene as "not good" during the March 2004 VA examination, the 
examiner noted that the reliability of his statement was 
"questionable."  Accordingly, based on the overwhelming number 
outpatient treatment records that describe the Veteran as being 
well groomed, the Board finds that neglect of personal appearance 
and hygiene has not been demonstrated.

With respect to near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
the Board notes that the Veteran has continuous depression.  
However, prior to March 20, 2007 there is no indication that the 
Veteran's depression prevented him from functioning.  Indeed, the 
evidence indicates that the Veteran's chronic back pain and not 
his depression was his limiting disability.  See, e.g., the March 
2004 VA examination documenting the Veteran's complaints that his 
"main problem is (his) back."

As noted above, the Veteran belongs to a chess club which meets 
at his house every week.  Further, he has maintained a 
relationship with his partner of 30 years, and is close with his 
daughter, brother, and mother.  Although he documented in the 
March 2004 VA examination that he does not interact with his 
neighbors, he stated in his Social Security Disability evaluation 
in 2005 that he would like to visit his neighbors.  As such, in 
this case there is no evidence that the Veteran was unable to 
establish and maintain effective relationships prior to March 20, 
2007.

With respect to the 100 percent disability rating, multiple VA 
mental health evaluations dated between 2003 and 2006 documented 
either circumstantial or no abnormal thought process as well as 
no auditory or visual hallucinations.  Moreover, the March 2004 
VA examination report was absent any indication of grossly 
impaired thought process or communication.  However, during a 
January 2002 psychiatric examination, the Veteran claimed to have 
"special powers" that allowed him to read people's minds and 
predict the future.  Additionally, upon hospitalization in April 
2005, the Veteran indicated that the CIA and the "underworld" 
were conspiring against him.  Further, an August 2006 VA mental 
health evaluation indicated that the Veteran reported ruminations 
over his condition and "what people keep telling me."  As such, 
in resolving the benefit of the doubt in the Veteran's favor, the 
Board finds that the competent and probative evidence indicates 
that the Veteran displayed gross impairment in thought processes 
and had persistent delusions prior to March 20, 2007.

The April 2005 discharge report indicated that the Veteran 
displayed signs of psychomotor agitation during the interview, at 
one point kicking as close as possible to the examiner to 
demonstrate "how well trained he was to kill people." Despite 
the Veteran's behavior, the treating physician noted that the 
Veteran was agitated and making threatening gestures.  There is 
no medical evidence describing the Veteran as engaging in grossly 
inappropriate behavior.  Furthermore, despite the Veteran's 
threatening gestures, the evidence does not indicate that he 
presented a persistent danger of hurting himself or others.  
Episodes of assaultive behavior such as the one described above 
appear to be isolated incidents.  Additionally, upon admission in 
April 2005, the Veteran's chief complaint was that he was seeking 
"help before somebody got hurt" thereby demonstrating that the 
Veteran was aware of his problems and not a persistent danger of 
hurting others.

Prior to March 20, 2007, the competent and probative evidence did 
not indicate that the Veteran possessed an intermittent inability 
to perform the activities of daily living, was disoriented to 
time or place, or had memory loss for names of close relatives or 
of his own name.

The Board observes that M.C., M.D., indicated in a September 2010 
private treatment report that the Veteran "was 100 (percent) 
disabled from 1979 going forward..." and noted the Veteran's mood 
instability, severe symptoms of depression, persistent pain, 
instability in social settings, and the inability to function in 
any appropriate manner in an occupational setting after 1979.  
However, these are symptoms reflective of 50 percent and 70 
percent rating criteria.  Further, there is no indication as to 
whether Dr. M.C. reviewed the VA rating criteria for the 
assignment of a 100 percent disability rating for depression.  
Moreover, as discussed in detail above, the Board has considered 
the Veteran's depression as well as his social and industrial 
functioning in assigning him a 50 percent disability rating.  

The Board reiterates that the Veteran has been assigned GAF 
scores ranging from 45 to 60 which are indicative of moderate to 
serious impairment due to depression. As noted above, the Veteran 
has displayed some serious psychiatric symptomatology such as 
gross impairment in thought process and persistent delusions.  
However, for the reasons stated above, the bulk of the Veteran's 
depression symptomatology prior to March 20, 2007 is more 
congruent with the assigned 50 percent disability rating.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's depression prior to 
March 20, 2007 most closely approximates that which allows for 
the assignment of a 50 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2010).  The appeal is allowed to that extent.

The Board has also considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
depression prior to March 20, 2007.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating. First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
depression.  The competent and probative evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disability is specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology prior to 
March 20, 2007, the second and third questions posed by Thun 
become moot. Nevertheless, the Board will briefly note that the 
evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).

As a preliminary matter, the Board notes that, as will be 
discussed in greater detail below, the Veteran is entitled to 
TDIU prior to March 20, 2007.  With respect to frequent 
hospitalizations, the medical evidence indicates that the Veteran 
has been occasionally hospitalized for psychiatric reasons prior 
to March 20, 2007.  However, these hospitalizations cannot be 
characterized as "frequent".

Neither the Veteran nor his representative have identified any 
factors which may be considered to be exceptional or unusual, and 
the Board has been similarly unsuccessful.  The Veteran's 
psychiatric symptomatology is contemplated in, and compensated 
by, the 50 percent disability rating.  See 38 C.F.R. § 4.1 
(2010).

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

From March 20, 2007

The Veteran's service-connected depression from March 20, 2007 is 
currently rated 70 percent disabling.  For the reasons expressed 
immediately below, the Board finds that the Veteran's depression 
symptoms warrant the assignment of a 100 percent rating under 
Diagnostic Code 9434 because the evidence of record as a whole 
indicates that the Veteran's cumulative depression symptomatology 
more closely approximates total social and occupational 
impairment.   

As indicated above, a 100 percent disability rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.

The Veteran was afforded a VA psychological evaluation in March 
2007.  He stated that he had a common law marriage with his wife, 
and that the relationship was "okay."  He had a tendency to 
become violent and threaten physical harm to her, although he 
attributed the outbursts to chronic physical pain.  Indeed, upon 
examination, the VA examiner noted that the Veteran was a "tad" 
irritable during the examination.  Further, the Veteran reported 
chronic depression, and the examiner reported that the Veteran's 
speech was "somewhat circumstantial" with a hypomanic quality 
to the presentation.  Moreover, the Veteran was well-groomed, 
exhibited poor eye contact, was alert, had intact memory, was 
absent motor abnormalities, denied suicidal or homicidal 
ideation, and was fully oriented to time, place, person, and 
situation.  The VA examiner also reported that the Veteran 
exhibited "circumstantial and fragmented" thought content, and 
that he endorsed items consistent with a self-report of moderate 
to severely depressed mood, including inability to work, sleep 
impairment, difficulty in making decisions, and lack of 
motivation.  Additionally, the examiner noted the Veteran's 
impaired concentration and attention due to his circumstantial 
thinking and tendency to become hypomanic and grandiose in his 
thinking.  She indicated that the Veteran's depression 
symptomatology worsened since his previous VA examination in 
March 2004.  

Subsequent VA mental health evaluations dated from April 2007 
through October 2007 document the Veteran's irritability, flight 
of ideas, racing thoughts, and circumstantial thinking.  The 
evaluations also document that the Veteran appeared casually 
dressed and fairly groomed with intact memory.  A May 2007 
evaluation notes the Veteran's dysphoric mood and persecutory 
themes.  At that time, the Veteran stated that someone was 
breaking into his garage and if he happened to catch them he may 
become violent due to pent up rage.  Further, a June 2007 
evaluation indicates that the Veteran's attention and 
concentration were easily distractible and difficult to redirect.  
Additionally, a VA psychiatrist documented in a July 2007 
evaluation that the Veteran was "somewhat" threatening and 
confrontational, and wanted her to do puzzles that he created in 
order to make sure the people he is working with are educated.  
The Veteran stated in another July 2007 evaluation that his wife 
does not take his threats seriously and that "he will attack if 
someone attacks him," although he had no intent of initiating 
any aggression.  He also expressed suicidal ideation and stated 
that "in his state of mind now, he would easily kill someone." 

October 2007 hospitalization records noted the Veteran's 
admission for psychiatric treatment.  The VA psychiatrist 
reported that Veteran was intermittently agitated, irritable, and 
loud, with brief periods of agitation, but was largely 
cooperative.  Further, his stream of talk was pressured, rapid, 
and somewhat disorganized.  Although he denied suicidal or 
homicidal ideation, he stated that the FBI and CIA are out to get 
him, "there are special messages in TV commercials for him," 
and he reported a desire of "blowing up" things.  He also 
stated that he was aggravated by his wife not letting him have 
any money to buy marijuana, and decided to seek psychiatric 
treatment before he hurt somebody.  Further, he reported that 
anyone "who looks at him funny" may be met with physical 
violence.  He experienced some difficulty with memorization 
testing, and compulsively wrote down words, letters, and "digits 
but not numbers."  Upon discharge, the VA psychiatrist reported 
that the Veteran was "in much better control, calmer, less 
irritable, and only mildly hypomanic."  

The Board also notes a private treatment report by M.C., M.D., 
dated in September 2010.  Upon examination of the Veteran, Dr. 
M.C. reported that the Veteran was "profoundly" mentally 
impaired, with significant thought disorganization and difficulty 
in functioning in a complex conversation.  He also documented the 
Veteran's significant mood instability, severe symptoms of 
depression, persistent pain, instability in social settings, and 
the inability to function in any appropriate manner in an 
occupational setting.  

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 100 percent 
rating, for example intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory loss 
of close relatives or own name, the Board finds that the 
cumulative evidence of record indicates that the Veteran's 
depression symptoms result in his total social and occupational 
impairment from March 20, 2007.  See 38 C.F.R. § 4.7 (2010).  
Criteria for the assignment of a 100 percent rating, which have 
arguably been met or approximated in multiple mental health 
evaluation reports, to include the March 2007 VA examination 
report, include gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, and persistent danger of hurting self or 
others.

The Board also observes that the Veteran has been assigned GAF 
scores between 15 and 60, which indicate danger of hurting one's 
self or others to moderate impairment with a GAF of 49 at the 
March 2007 VA examination.  Based on the evidence of record, the 
Board concludes that symptomatology which warrants an increased 
rating of 100 percent is approximated from March 20, 2007.  See 
38 C.F.R. § 4.7 (2010).

TDIU prior to March 20, 2007

Pertinent legal criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a  substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v.  Derwinski, 
1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

The question of whether there is an inability to engage in 
substantial gainful activity must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny benefits.  
The test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.  See Moore, 1 
Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the (service-
connected) condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating  agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  See 38 C.F.R. § 4.16(a)  (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment cause by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Analysis

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.  In this 
case only the schedular basis need be considered.

The Veteran's service-connected disabilities prior to March 20, 
2007 are: depression, rated as 50 percent disabling and residuals 
of back injury, rated as 40 percent disabling. 

The Veteran's combined disability rating is 70 percent, with one 
of his disabilities being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  
The question thus becomes whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2010).  
For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities render him unable to secure and follow a 
substantially gainful occupation.

In support of his contentions, the Veteran has submitted a 
private treatment report from Dr. M.C. dated in September 2010.  
After examination of the Veteran and review of the Veteran's 
medical history, Dr. M.C. concluded that "there was no 
indication that [the Veteran] could have been employable 
beginning in 1979.  This is especially true since the [V]eteran 
essentially had two separate disabilities, either one of them 
being 100 (percent) disabling, and both together made him 
completely incapable of functioning.  The combination of acute 
back injury, ongoing pain, and a major mood disorder would be so 
severe, unremitting, and hopeless, from a prognostic point of 
view, that the [V]eteran has been totally and completely disabled 
from 1979."  His rationale was based on the Veteran's 
psychiatric and back disability problems since discharge from 
service, and review of medical journal articles pertaining to 
psychiatric disorders.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  

The September 2010 treatment report by Dr. M.C. appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board notes that Veteran was afforded VA examinations to 
address the issue of employability in February and March 2004.  
Although the Veteran was unemployed at the time of the 
examinations, the February 2004 VA examiner reported that "(t)he 
[V]eteran's [chronic lumbago and mild degenerative joint disease 
of the lumbosacral spine] may preclude him from physical 
employment but not sedentary employment."  Concerning this, the 
February 2004 VA examiner's opinion only pertained to his 
lumbosacral spine disability; there is no indication that his 
service-connected depression was considered in rendering the 
opinion.  On the contrary, Dr. M.C. specifically considered both 
the Veteran's lumbosacral spine and psychiatric symptomatology in 
concluding that these disabilities prevented the Veteran from 
employment.  Further, the March 2004 VA examiner reported that 
"[g]iven proper treatment for his pain and depression, it would 
appear that the [V]eteran would be capable of obtaining some 
gainful sedentary employment."  However, the Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board has therefore 
placed greater probative value on the findings of Dr. M.C.    

As indicated above, the medical evidence clearly demonstrates 
that the Veteran's service-connected lumbosacral spine and 
depression disabilities are productive of significant 
symptomatology which can be said to preclude employability.  The 
Board reiterates that the Veteran has remained unemployed and in 
receipt of SSA benefits during the course of the period under 
consideration.  Based on the above analysis, the Board therefore 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a) prior to March 20, 2007.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to TDIU is 
warranted on a schedular basis prior to March 20, 2007.  The 
benefit sought on appeal is accordingly granted. 





ORDER

Entitlement to a 50 percent disability rating for depression 
prior to March 20, 2007 is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to a 100 percent disability rating for depression 
from March 20, 2007 is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to TDIU is granted prior to March 20, 2007, subject 
to the laws and regulations governing monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


